Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the Restriction Requirement dated August 3, 2021, Applicant hereby elects Group I, claims 1-14 and cancels claims 15-20. In addition, Applicant has amended claim 11 and added new claims 21-26. The examiner election is considered without traverse. Claims 1-14 and 21-26 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roll plane”, “pitch plane” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13-14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “…wherein the one or more restraints comprises two restraints…” in line 1-2. It is not clear to the examiner how one restraint from the “one or more restraints” be able to have two restraints. In a situation where a single/one restraint is claimed in claim 1or 8, a single/one restraint cannot be able to be two restraints as claimed. Appropriate correction or clarification required.  
Claim 13 recites ‘”…wherein the transmission mounting assembly comprises four brackets…” in line 2, but claim 9 from which claim 13 depends claim “one or more brackets” in in line 7. It is not clear to the examiner how a one bracket from the “one or more brackets” in claim 1 be able to have four brackets. In a situation where a single/one bracket is claimed in claim 1, a 
Claim 14 recites ‘”…a longitudinal axis of a first bracket and a longitudinal axis of a second bracket of the one or more brackets…” in line 1-2, but claim 9 from which claim 14 depends claim “ one or more brackets” in in line 7. It is not clear to the examiner how a one bracket from the “one or more brackets” in claim 1 be able to have a first bracket and a second bracket. In a situation where a single/one bracket is claimed in claim 1, a single/one bracket cannot be able to be a first bracket and a second bracket (two different brackets) as claimed in claim 14. Appropriate correction or clarification required.  
Claim 23 recites “…a virtual focal point of two brackets….” in line 2 of the claim. It is not clear from the recitation what “a focal point of two brackets” is since it is not an understood characteristic of brackets. Even if the applicant can be own lexicographer, the claims have to be read in light of the specification, but one can not read limitations from the specification into the claims. The “focal point” have to be defines with structural elements or axis of structures to properly understand what it is in the structure and in the claimed limitations. Appropriate correction and/or clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 7-10, 13, 21, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hendricks et al. (US2015/0139800).
Regarding Claim 1, Hendricks discloses a rotorcraft (Fig. 1) comprising: 
an airframe (107, Fig. 1); 
a main rotor transmission (211, Fig. 2); 
one or more brackets (213 left and right longitudinal brackets, Fig. 2) mounting the main rotor transmission (211) to the airframe (107), wherein longitudinal axes of the one or more brackets are substantially parallel with a longitudinal axis of the rotorcraft; and 
one or more restraints (203, 205, Fig. 2) mounting the main rotor transmission to the airframe, wherein the one or more restraints (203, 205) are mounted at an angle non-orthogonal to the longitudinal axis of the rotorcraft and a lateral axis of the rotorcraft (Fig. 1, Fig. 2).  
Regarding Claim 7, Hendricks discloses rotorcraft wherein the one or more restraints (203, 205 etc., Fig. 2) provide a stiffness in a roll plane less than a stiffness in a pitch plane (the stiffness is higher on pitch plane due to the arrangement of 203, 205, 207, 209 and angles between them, Fig. 3).  

    PNG
    media_image1.png
    881
    809
    media_image1.png
    Greyscale

Regarding Claim 8, Hendricks discloses rotorcraft wherein the one or more restraints (203, 205, 207, 209, Fig. 2, Fig. 3) comprise two restraints(203, 205, 207, 209, Fig. 2, Fig. 3), and wherein the one or more restraints provide stiffness in a roll plane and a pitch plane (see Fig. 3).  
Regarding Claim 9, Hendricks discloses a system (Fig. 1) comprising: 
a rotor hub (top of 103, Fig. 1); 
a plurality of rotor blades (105s, Fig. 1) attached to the rotor hub (Fig. 1); 
a transmission (211, Fig. 2) coupled to the rotor hub; and 
Fig. 2) for mounting the transmission to an airframe, the transmission mounting assembly comprising:
 one or more brackets (213, left and right longitudinal brackets, Fig. 2) ; and 
one or more restraints (203, 205, Fig. 2), wherein the one or more restraints are mounted to the transmission and the airframe at an angle between o and 90 with a lateral axis of the airframe (Fig. 2, Fig. 3).  
Regarding Claim 10, Hendricks discloses a system (Fig. 1) wherein the one or more restraints comprise one or more elastomeric restraints (para. [0027]).  
Regarding Claim 13, Hendricks discloses rotorcraft wherein the transmission mounting assembly comprises four brackets (i.e. 213 left and right (2 longitudinal and 2 lateral between the 213 left and right, Fig. 2) and two restraints (203, 205. 207, 209, Fig. 2).  
 	 Regarding Claim 21, Hendricks discloses a rotorcraft (Fig. 1) comprising: a main rotor system (103, Fig. 1), the main rotor system comprising: 
a rotorcraft fuselage (top of 107, Fig. 1); 
a rotorcraft transmission (211, Fig. 2); 
a rotorcraft hub (top of 103, Fig. 1) attached to the rotorcraft transmission (211, Fig. 2); and 
two brackets (213, left and right longitudinal brackets, Fig. 2) and a restraint (203, 205, Fig. 2) attaching the rotorcraft transmission to the rotorcraft fuselage, wherein an angle of restraint between the restraint and the rotorcraft fuselage is between o and 90o  (Fig. 2, Fig. 3), and wherein the restraint is configured to move with a spring rate (para. [0027], ‘springs’ inherently have spring rate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11-12, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks et al. (US2015/0139800). 
Regarding Claims 2, 12 and 24, Hendricks  discloses rotorcraft wherein the one or more restraints (203, 205, Fig. 2) are mounted to the airframe (107, Fig. 1) at an angle from 0o to 90o to the lateral axis of the rotorcraft (see Fig. 2, Fig. 3).  Hendricks  do not explicitly disclose a rotorcraft wherein Hendricks discloses the claimed invention except the one or more restraints are mounted to the airframe at an angle from 32o to 40o to the lateral axis of the rotorcraft.  It would have been an obvious matter of design choice to make the one or more restraints mounted to the airframe at an angle from 32o to 40o to the lateral axis of the rotorcraft, since applicant has not disclosed that mounting the one or more restraints to the airframe at an angle from 32o to 40o to the lateral axis of the rotorcraft solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the mounting angle disclosed in Hendricks.
Regarding Claims 3 and 22, Hendricks discloses rotorcraft wherein the one or more restraints (203, 205, Fig. 2) have inherent stiffnesses. Hendricks discloses the claimed 
Regarding Claim 5, Hendricks discloses rotorcraft wherein the one or more restraints (203, 205, Fig. 2) are soft legs can travel to absorb vibration (para. [0027]). Hendricks discloses the claimed invention except the one or more restraints have a total travel from 1/2 inch to 1 inch.   It would have been an obvious matter of design choice to make the one or more restraints have a total travel from 1/2 inch to 1 inch, since applicant has not disclosed that making the one or more restraints travel a total travel from 1/2 inch to 1 inch  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the soft traveling restraints disclosed in Hendricks.
Regarding Claims 4 and 26, Hendricks  discloses one or more restraints (203, 205 Fig. 2) are attached to the transmission (211, fig. 2) and one or more brackets (213, Fig. 2) via spherical bearings (para. [0025]). Hendricks lacks to disclose the one or more brackets is attached to the airframe/fuselage through a spherical bearing.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach the one or more brackets to the airframe through a spherical bearing as taught in Hendricks in order to further prevent the one or more brackets from reacting loads in unintended directions.
Regarding Claim 6, Hendricks discloses rotorcraft height between a central axis of the one or more restraints (203, Fig. 4) and a bottom surface of the main rotor transmission Fig. 4). Hendricks discloses the claimed invention except the height between a central axis of the one or more restraints and a bottom surface of the main rotor transmission is from o.69 inches to 0.85 inches. It would have been an obvious matter of design choice to make the height between a central axis of the one or more restraints and a bottom surface of the main rotor transmission is from o.69 inches to 0.85 inches, since applicant has not disclosed that making the height between a central axis of the one or more restraints and a bottom surface of the main rotor transmission from o.69 inches to 0.85 inches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the height disclosed in Hendricks.
Regarding Claim 11, Hendricks discloses rotorcraft wherein each restraint of the one or more restraints has a longitudinal travel in a direction parallel to a longitudinal axis of the airframe (i.e. component of restraint movement in FWD direction, Fig. 3) and a lateral travel in a direction parallel to the lateral axis of the airframe(i.e. component of restraint movement in OUTBD direction, Fig. 3).  
Hendricks  do not explicitly disclose a rotorcraft a longitudinal travel from 1/4 inch to 1/2 inch in a direction parallel to a longitudinal axis of the airframe and a lateral travel from 1/4 inch to 1/2 inch in a direction parallel to the lateral axis of the airframe.    It would have been an obvious matter of design choice to make a longitudinal travel from 1/4 inch to 1/2 inch in a direction parallel to a longitudinal axis of the airframe and a lateral travel from 1/4 inch to 1/2 inch in a direction parallel to the lateral axis of the airframe, since applicant has not disclosed that having the longitudinal travel from 1/4 inch to 1/2 inch in a direction parallel to a longitudinal axis of the airframe and a lateral travel from 1/4 inch to 1/2 inch in a direction parallel to the lateral axis of the airframe solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the longitudinal and lateral travels disclosed in Hendricks.
Regarding Claim 25, Hendricks discloses rotorcraft wherein the restraint has a stiffness in a roll plane of the rotorcraft and a stiffness in a pitch plane of the rotorcraft (see annotated Fig. 3 above).  It would have been an obvious matter of design choice to make the restraint to have a stiffness in a roll plane of the rotorcraft from 5367 lbs/in to 6559 lbs/in and a stiffness in a pitch plane of the rotorcraft from 3758 lbs/in to 4594 lbs/in , since applicant has not disclosed that having the restraint stiffness in a roll plane of the rotorcraft from 5367 lbs/in to 6559 lbs/in and a stiffness in a pitch plane of the rotorcraft from 3758 lbs/in to 4594 lbs/in solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the restraint stiffness disclosed in Hendricks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642